Citation Nr: 1708740	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, NOS.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran (appellant) and spouse


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1950 to November 1952, followed by service in the National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 RO decision that determined that new and material evidence had not been received to reopen service connection for a nervous disorder, to include an anxiety disorder, NOS.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  
The Board has reviewed the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  A September 2002 RO rating decision denied service connection for an anxiety disorder, NOS, finding that the mental disorder was not secondary to the service-connected pyelonephritis.  During the one year appeal period the RO received new and material evidence and readjudicated the claim.  

2.  A November 2003 rating decision (readjudication) denied service connection for an anxiety disorder, NOS, finding that the mental disorder was not secondary to the service-connected pyelonephritis.  The Veteran did not file a timely notice of disagreement (NOD) following the November 2003 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

3.  New evidence received since the November 2003 rating decision relates to an unestablished fact of onset of symptoms in service and a nexus between a currently diagnosed acquired psychiatric disorder and service. 

4.  The Veteran is currently diagnosed with an acquired psychiatric disorder of anxiety disorder, NOS.

5.  The Veteran experienced mental health symptoms of anxiety and depression during service. 

6.  The currently diagnosed anxiety disorder, NOS, is related to service.


CONCLUSIONS OF LAW

1.  The November 2003 rating decision denying service connection for anxiety disorder, NOS, as secondary to service-connected pyelonephritis, became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the November 2003 rating decision is new and material to reopen service connection for anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for direct service connection for an acquired psychiatric disorder of anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision reopens the issue of service connection for anxiety disorder, NOS, to include as due to service-connected pyelonephritis, and grants service connection for an acquired psychiatric disorder, to include anxiety disorder, which is a full grant of the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for an Acquired Psychiatric Disorder

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A September 2002 RO rating decision denied service connection for an anxiety disorder, NOS, finding that the mental disorder was not secondary to the service-connected pyelonephritis.  During the one year appeal period the RO received new and material evidence and readjudicated the claim.  See 38 C.F.R. § 3.156(b) (2016). 

A November 2003 rating decision (readjudication) denied service connection for an anxiety disorder, NOS, finding that the mental disorder was not secondary to the service-connected pyelonephritis.  The Veteran did not file a timely NOD following the November 2003 rating decision, and new and material evidence was received during the one year appeal period following the decision.  As such, the November 2003 rating decision denying secondary service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the November 2003 rating decision denying service connection for anxiety disorder, NOS, as secondary to service-connected pyelonephritis, VA has received additional medical evidence.  In an April 2012 mental health examination, a private medical examiner opined that the Veteran's currently diagnosed acquired psychiatric disorder of anxiety disorder, NOS, was "at least as likely as not" related to service.  The additional evidence received also includes the transcript of a September 2016 videoconference hearing, when the Veteran testified to experiencing mental health symptoms of anxiety and depression during service.  Such evidence relates to an unestablished fact of onset of symptoms in service and a nexus between a currently diagnosed acquired psychiatric disorder and service.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for an anxiety disorder, not otherwise specified (NOS), as secondary to service-connected pyelonephritis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, an acquired psychiatric disorder of anxiety disorder, NOS, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed acquired psychiatric disorder of anxiety disorder, NOS, originated during service.  

Initially, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder of anxiety disorder, NOS.  In April 2012, a private mental health examination reflected the Veteran had a diagnosis of anxiety disorder, NOS.  Additionally, February 2002 VA mental health examination reflects the Veteran was diagnosed with anxiety disorder, NOS

Next, the Board finds that the Veteran experienced mental health symptoms of anxiety and depression during service.  At a September 2016 Board videoconference hearing, the Veteran testified to speaking with a chaplain during service about feeling nervous, sad, depressed, and frustrated.  The Veteran advanced experiencing "heart attack symptoms" both during and after service.  

At the April 2012 private mental health examination, the Veteran reported experiencing symptoms of anxiety during service.  The Veteran reported feeling depressed, frustrated, worthless, having frequent crying spells, and seeing a chaplain about nervousness and sadness during service.  For these reasons the Board finds that the Veteran experienced mental health symptoms of anxiety and depression during service.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in relative equipoise on the question of whether the Veteran's currently diagnosed acquired psychiatric disorder of anxiety disorder, NOS, is related to service.  

Some of the evidence that weighs against service connection for an acquired psychiatric disorder consists of VA mental health examinations in February 2002 and in October 2012.  The February 2002 VA examiner opined that it was unlikely that the Veteran's anxiety disorder, NOS, was the result of, or was aggravated by the Veteran's service-connected pyelonephritis.  The Board finds this medical opinion has no probative value in this case because the Board is granting direct service connection, while the evidence pertains to a theory of secondary service connection (to the service-connected pyelonephritis).  

In October 2012, the Veteran was afforded another VA mental health examination.  The October 2012 VA examiner opined that the Veteran's psychiatric problems are less likely than not related to service, and advanced that the Veteran had no diagnosis of a mental disorder.  The Board has found, based on the evidence reflected in the April 2012 private mental health examination and the February 2002 VA mental health examination, the Veteran to have a diagnosis of acquired psychiatric disorder of anxiety disorder, NOS; therefore, the October 2012 VA examiner's opinion has no probative weight because it is based on the inaccurate factual assumption of non-diagnosis of a mental disorder.

The medical evidence supporting the claim of service connection for an acquired psychiatric disorder consists of the above-mentioned April 2012 private mental health examination.  The April 2012 private medical examiner opined that it was at least as likely as not that the Veteran's "nervous problem" was related to service.  The private medical examiner conveyed that the Veteran reported becoming anxious due to the stress of serving involuntarily, and reasoned that the Veteran's mental health symptoms of anxiety and depression were caused by serving in the military.  The Board finds the April 2012 private mental health opinion to be probative because it reflects a rationale for the opinion, a history of the nervous disorder symptoms that had onset during service, an evaluation of the Veteran's medical record, and consideration of the Veteran's statements of in-service symptoms and seeing a chaplain in service.  

The lay evidence supporting the claim of service connection for an acquired psychiatric disorder primarily consists of the Veteran's testimony in the above-mentioned September 2016 videoconference hearing, and the April 2012 private mental health examination report that reflects events the Veteran reported regarding service.  The Board finds the lay evidence credible even though the Veteran's service treatment records are silent regarding an acquired psychiatric disorder of anxiety, NOS.  The absence of contemporaneous medical evidence in a Veteran's service treatment records is only one factor to be considered when weighing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331.  Here, the lay evidence is consistent, as the Veteran's September 2016 testimony about events in service substantially matches the events reported to the April 2012 private medical examiner reflected in the April 2012 private mental health examination report.  Additionally, the lay evidence reflects that the Veteran advanced discussing being nervous and sad with a chaplain during service.  The Board notes that there would not ordinarily be a medical record of the Veteran's discussions with a chaplain.  The Board finds the absence of contemporaneous medical evidence is outweighed by the consistency of the Veteran's statements and that there would not ordinarily be a medical record of the Veteran's discussions with a chaplain; therefore the lay evidence is credible.  

As the VA mental health opinions that weigh against service connection have no probative value, and as the private mental health opinion and credible lay evidence have probative value, the Board finds that the weight of the medical and lay evidence of record is at least in relative equipoise on the question of whether the Veteran's currently diagnosed acquired psychiatric disorder of anxiety disorder, NOS, is related to service.  The evidence shows that Veteran has a current diagnosis of an acquired psychiatric disorder of anxiety disorder, NOS, experienced mental health symptoms of anxiety and depression during service, and the evidence of record is at least in equipoise on the question of whether the Veteran's diagnosed acquired psychiatric disorder of anxiety disorder, NOS, is related to service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for an acquired psychiatric disorder of anxiety, NOS, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the evidence of record indicates that the Veteran may have other diagnosed psychiatric disorders, including major depressive disorder.  Where a veteran is diagnosed with multiple psychiatric disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the acquired psychiatric disorder, to include anxiety disorder, from the symptomatology of major depressive disorder, or any other psychiatric disorder.  As such, the Board has attributed all identified psychiatric disorder symptomatology and impairment to the now service-connected acquired psychiatric disorder of anxiety disorder, NOS, and the RO should consider all of the Veteran's psychiatric symptomatology and impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for major depressive disorder, or any other psychiatric disorder.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an anxiety disorder, NOS, is granted.

Service connection for an acquired psychiatric disorder of anxiety disorder, NOS, is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


